 1 Isaac M. Gabriel (Cal. Bar No. 325008)
   QUARLES & BRADY LLP
 2 One Renaissance Square
   Two North Central Avenue
 3
   Phoenix, Arizona 85004
 4 Telephone: (602) 230-4622
   Facsimile: (602) 420-5033
 5 E-mail: isaac.gabriel@quarles.com

 6 Attorneys for Molson Coors Beverage USA LLC
   f/k/a MillerCoors LLC
 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11
     In re:                                            Case No. 20-40990-RLE
12
     FAIRN & SWANSON, INC.,                            Chapter 7
13
                          Debtor.                      NOTICE AND OPPORTUNITY FOR
14                                                     HEARING ON APPLICATION OF
15                                                     MOLSON COORS BEVERAGE USA
                                                       LLC FOR ALLOWANCE AND
16                                                     PAYMENT OF CHAPTER 7
                                                       ADMINISTRATIVE EXPENSE UNDER
17                                                     BANKRUPTCY CODE §503(B)(9)
18

19 TO: THE DEBTOR, THE TWENTY LARGEST UNSECURED CREDITORS, SECURED
   CREDITORS, PARTIES WHO HAVE REQUESTED SPECIAL NOTICE, THE CHAPTER 7
20 TRUSTEE, AND THE UNITED STATES TRUSTEE:

21

22       PLEASE TAKE NOTICE Molson Coors Beverage USA LLC f/k/a MillerCoors, LLC
   ("Molson Coors"), has filed the Application of Molson Coors Beverage USA LLC For Allowance And
23 Payment of Chapter 7 Administrative Expense Under Bankruptcy Code §503(b)(9) ("Application").

24        PLEASE TAKE FURTHER NOTICE that this matter is governed by Bankruptcy Local
25 Rule 9014-1(b)(3), which states:

26         1.     Any objection to the requested relief, or a request for hearing on the matter, must be
   filed and served upon the initiating (undersigned) party within twenty-one (21) days of mailing the
27 notice;

28

Case: 20-40990       Doc# 79    Filed: 09/09/20   Entered: 09/09/20 11:15:50      Page 1 of 2
     QB\64551695.1
 1        2. Any objection or a request for a hearing must be accompanied by any declarations or
     memoranda of law any requesting party wishes to present in support of its position;
 2
             3. If there is no timely objection to the requested relief or a request for hearing, the court may
 3
     enter an order granting the relief by default;
 4
           4. In the event of a timely objection or request for hearing, the initiating party will give at
 5 least seven (7) days written notice of the hearing to the objecting or requesting party, and to any
   trustee or committee appointed in the case.
 6
           Any objection or request for hearing must be served on the undersigned and filed with the
 7
   Clerk of the United States Bankruptcy Court, Northern District of California, Oakland Division, 1300
 8 Clay Street, Room 300, Oakland, CA 94612, or in the case via the CM/ECF system, no later than
   September 23, 2020.
 9

10 September 9, 2020                               Respectfully submitted,
   [Date of Mailing]
11                                                 Isaac M. Gabriel, Esq. (Cal. Bar No. 325008)
                                                   QUARLES & BRADY LLP
12                                                 One Renaissance Square
                                                   Two North Central Avenue
13                                                 Phoenix, Arizona 85004
14

15                                                 By /s/ Isaac M. Gabriel

16                                                 Attorneys for Molson Coors Beverage USA LLC f/k/a
                                                   MillerCoors, LLC
17

18

19

20

21

22

23

24

25

26

27

28



Case: 20-40990        Doc# 79     Filed: 09/09/20       2
                                                      Entered: 09/09/20 11:15:50        Page 2 of 2
     QB\64551695.1
